United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE ARMY, HUNTER
)
ARMY AIRFIELD FIRE DEPARTMENT,
)
Fort Stewart, GA, Employer
)
___________________________________________ )
M.C., Appellant

Appearances:

Docket No. 07-886
Issued: August 10, 2007

Case Submitted on the Record

Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 12, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated November 24, 2006, which denied modification
of a June 7, 2006 schedule award for a two percent binaural hearing loss. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award in this case.
ISSUE
The issue is whether appellant has more than a two percent binaural hearing loss for
which he received a schedule award.
FACTUAL HISTORY
On April 26, 2005 appellant, then a 54-year-old lead fire fighter, filed a claim for
compensation benefits alleging that he developed hearing loss due to his federal employment.
He became aware of his hearing loss on July 10, 2003. Appellant stopped working as a fire

fighter on April 12, 2004 and was thereafter employed as a part-time recreation assistant at the
employing establishment where he was not exposed to hazardous noise.
By letter dated May 4, 2005, the Office advised appellant of the evidence needed to
establish his claim. The Office also requested the employing establishment to address the
sources of appellant’s noise exposure, decibel and frequency level, period of exposure and
hearing protection provided.
On May 10, 2005 appellant advised that he experienced significant hearing loss as a lead
fire fighter from 1986 to 2004 where he was exposed to hazardous noise from fire apparatus.
He submitted employing establishment audiograms taken from June 29, 1987 to
September 11, 2001. The audiograms revealed sensorineural hearing loss.
In a statement of accepted facts dated August 10, 2005, the Office noted that from 1996
to 2004 appellant worked as a lead fire fighter and was exposed to noise within the fire service.
The fire service was responsible for driving three crash trucks from 1996 to 1997, which
encompassed pulling them out of the station, starting and checking them on a daily basis.
Appellant was provided with earmuffs and earplugs; however, during emergencies hearing
protection was not used. He was also exposed to engine noise, sirens, air horns, aircraft noise
and alarm systems. Appellant is currently employed as a part-time recreation assistant and is not
exposed to loud noise.
By letter dated August 10, 2005, the Office referred appellant and the statement of
accepted facts to Dr. Thomas M. Crews, a Board-certified otolaryngologist, for an otologic
examination and an audiological evaluation. Dr. Crews performed an otologic evaluation of
appellant on September 12, 2005 and audiometric testing was conducted on the same date.
Testing at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second (cps) revealed
the following: right ear 30, 25, 25 and 25 decibels; left ear 30, 25, 25 and 25 decibels.
Dr. Crews determined that appellant sustained mild sensorineural hearing loss in both ears. He
recommended a trial of amplification in both ears.
By decision dated November 21, 2005, the Office accepted that appellant sustained mild
bilateral sensorineural hearing loss due to workplace exposure to noise. On November 8, 2005
appellant filed a claim for a schedule award.
On February 13, 2006 an Office medical adviser reviewed Dr. Crews’ report and the
audiometric test of September 12, 2005. The medical adviser concluded that, in accordance with
the fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment, (A.M.A., Guides), appellant had a two percent binaural sensorineural hearing loss.
He noted that the date of maximum medical improvement was September 12, 2005, the date of
the audiogram performed for Dr. Crews. The medical adviser also recommended authorizing
hearing aids.
In a decision dated June 7, 2006, the Office granted appellant a schedule award for a two
percent binaural hearing loss. The period of the award was from September 12 to
October 9, 2005.

2

On September 27, 2006 appellant requested reconsideration and submitted additional
evidence. In an audiogram dated July 10, 2006, Ronald Gooden, an audiologist, noted bilateral
tinnitus, bilateral moderate sensorineural hearing loss and recommended hearing aids. The
audiogram was not signed by a physician. In a letter dated July 14, 2006, Mr. Gooden noted
audiological testing revealed moderate sensorineural hearing loss bilaterally, speech response
thresholds were 40 decibels bilaterally and speech discrimination was 96 percent for the right ear
and 92 percent for the left ear. He recommended binaural hearing aids. In correspondence dated
September 20, 2006, Mr. Gooden advised that the audiogram performed on July 10, 2006
revealed moderate sensorineural hearing loss bilaterally and noted that “using the Workers’
Compensation formula, you exhibit a 17.37 percent loss of hearing” without including tinnitus.
On November 8, 2006 an Office medical adviser reviewed the July 10, 2006 audiogram
and the accompanying report of Mr. Gooden. The medical adviser noted that the audiogram of
July 10, 2006 was suspect because it showed a much higher hearing threshold, although the
profile was atypical for noise-induced hearing loss, and there was a dramatic increase in hearing
loss in a 10-month period. He noted that the increase could not be attributed to employing
establishment exposure as noise-induced hearing loss did not generally worsen after exposure
stopped and appellant was removed from the noise exposure in April 2004.
By decision dated November 24, 2006, the Office denied modification of the June 7,
2006 schedule award.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulation2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.3
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides.4 Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the losses at
each frequency are added up and averaged.5 Then, the “fence” of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in

1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404 (1999).

3

Id. See also Jacqueline S. Harris, 54 ECAB 139 (2002).

4

A.M.A., Guides at 250 (5th ed. 2001).

5

Id.

3

the ability to hear everyday speech under everyday conditions.6 The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss.7 The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to
arrive at the amount of the binaural hearing loss.8 The Board has concurred in the Office’s
adoption of this standard for evaluating hearing loss.9
ANALYSIS
An Office medical adviser applied the Office’s standardized procedures to the
September 12, 2005 audiogram performed for Dr. Crews. Testing for the right ear at the
frequency levels of 500, 1,000, 2,000 and 3,000 cps revealed decibels losses of 30, 25, 25 and 25
respectively. These decibels were totaled at 105 and were divided by 4 to obtain an average
hearing loss at those cycles of 26.25 decibels. The average of 26.25 decibels was then reduced
by 25 decibels (the first 25 decibels were discounted as discussed above) to equal 1.25, which
was multiplied by the established factor of 1.5 to compute a 1.875 percent monaural loss of
hearing for the right ear. Testing for the left ear at the frequency levels of 500, 1,000, 2,000 and
3,000 cps revealed decibels losses of 30, 25, 25 and 25 respectively. These decibels were totaled
at 105 and were divided by 4 to obtain the average hearing loss at those cycles of 26.25 decibels.
The average of 26.25 decibels was then reduced by 25 decibels (the first 25 decibels were
discounted as discussed above) to equal 1.25, which was multiplied by the established factor of
1.5 to compute a 1.875 percent hearing monaural loss for the left ear. The lesser loss of 1.875 is
multiplied by 5, then added to the greater loss of 1.875 and the total is divided by 6 to arrive at
the amount of the binaural hearing loss of 2 percent.
Appellant submitted an audiogram dated July 10, 2006 performed by Mr. Gooden, an
audiologist, who noted audiological testing revealed moderate sensorineural hearing loss
bilaterally, speech response thresholds were 40 decibels bilaterally and speech discrimination
was 96 percent for the right ear and 92 percent for the left ear. In correspondence dated
September 20, 2006, Mr. Gooden advised that the audiogram performed on July 10, 2006
revealed moderate sensorineural hearing loss bilaterally and noted that appellant sustained a
hearing loss of 17.37 percent. However, the July 10, 2006 audiogram was not certified by a
physician.10 An Office medical adviser opined that the validity of the July 10, 2006 audiogram
was suspect because it revealed a much higher hearing threshold which was atypical for
noise-induced hearing loss and showed a dramatic increase in hearing loss in a 10-month period.
He noted that the increase should not be attributed to employing establishment exposure as

6

Id.

7

Id.

8

Id.

9

Donald E. Stockstad, 53 ECAB 301 (2002), petition for recon., granted (modifying prior decision), Docket No.
01-1570 (issued August 13, 2002).
10

See Joshua A. Holmes, 42 ECAB 231 (1990).

4

noise-induced hearing loss does not generally worsen after exposure stops and that appellant was
removed from the accepted noise exposure in April 2004.
The Board finds that the Office medical adviser applied the proper standards to the
September 12, 2005 audiogram. Under the Office’s standardized procedures, there is no basis on
which to grant more than a two percent schedule award for binaural hearing loss.
CONCLUSION
The Board finds that the Office properly determined that appellant sustained a two
percent binaural hearing loss.
ORDER
IT IS HEREBY ORDERED THAT the November 24 and June 7, 2006 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: August 10, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

